Citation Nr: 1734124	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-28 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for squamous cell oropharyngeal cancer, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for loss of teeth as secondary to squamous cell oropharyngeal cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1974 to December 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  These claims have since been transferred to the RO in Waco, Texas.

A hearing was held before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is of record.  

Following the hearing, the Veteran's representative submitted a waiver of RO consideration of evidence submitted after the Board hearing.  Moreover, the Board notes that the automatic waiver provision applies in this case, as the substantive appeal was filed after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Regarding the Veteran's cancer claim, service connection can be established under 38 C.F.R. § 3.303(d) (2016) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2016), if the condition at issue is a radiogenic disease, such as cancer.  The Board notes that there is a finding that the AOJ was unable to locate any records regarding ionizing radiation for the Veteran.  See July 2011 correspondence.  Indeed, since no DD Form 1141 or its equivalent was located, it appears that the Veteran's records were not forwarded to the Under Secretary for preparation of a dose estimate, as required under 38 C.F.R. § 3.311(a).  Indeed.  However, the Board notes that if a Veteran has one of the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), the Veteran's records are to be forwarded to the VA Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

Here, the Veteran has multiple diagnoses of cancer.  See December 2012 VA treatment record; May 2012 VA treatment record; August 2010 private treatment record; February 2004 private treatment record.  Moreover, he contends that his cancer is associated with his military service.  Specifically, he testified that his exposure to radiation and uranium caused his cancer.  See Bd. Hrg. at 2, 7.  Additionally, the Veteran provided multiple buddy statements that commented on his exposure to uranium or radioactive materials while in service.  See March 2017 buddy statements; June 2012 buddy statement.  Thus, the Board finds that a dose estimate is needed. 

After a dose estimate is obtained, the case may be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(c) (2016).  The Under Secretary for Benefits should be sure to address a May 2012 VA doctor statement that the Veteran's exposure to uranium over an eight year period could have contributed to the Veteran's cancer.  However, the Board notes that if the dose estimate is zero, VA is not required to forward the claim to the Under Secretary for Benefits. See Wandel v. West, 11 Vet. App. 200 (1998).

Finally, the Veteran claimed that his loss of teeth was secondary to his cancer.  In that regard, there are two private medical opinions in which the doctors opine that the Veteran's treatment for his cancer caused oral bone reabsorption and loss of his teeth.  See February 2004 private medical record; August 2010 private medical record.  However, as the entitlement to service connection for loss of teeth claim is secondary to the entitlement to service connection for squamous cell oropharyngeal cancer claim, which has yet to be decided, the Board finds that the issues are inextricably intertwined.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for service connection for loss of teeth should be deferred pending final dispositions of the entitlement to service connection for squamous cell oropharyngeal cancer claim currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
 
The AOJ should also obtain any outstanding VA treatment records.

2.  In accordance with 38 C.F.R. § 3.311 (a)(2)(iii), forward to the Under Secretary of Health the Veteran's records concerning his radiation exposure, including any service records, lay statements, testimony, and buddy statements regarding radiation exposure.  The Under Secretary of Health should prepare a radiation dose estimate, to the extent feasible based on the Veteran's active duty service.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the Veteran is required regarding specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the information.

The Under Secretary of Health should be sure to address the Veteran's claim that since he was not required to wear a dosimeter, there is no official record of exposure.  See March 2017 correspondence.

3.  If the above-requested development results in a positive dose estimate, the case should then be referred to the Under Secretary for Benefits for an opinion under 38 C.F.R. § 3.311(c) regarding whether it is at least as likely as not that the Veteran's cancer resulted from exposure to radiation in service.  The Under Secretary for Benefits should discuss the May 2012 VA doctor's opinion that the Veteran's exposure to uranium over an eight year period could have contributed to the Veteran's cancer.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




